COURT OF APPEALS
                                       EIGHTH DISTRICT OF TEXAS
                                            EL PASO, TEXAS


                                                            §
     AMANDA JAMES,                                                            No. 08-20-00006-CR
                                                            §
     Appellant,                                                                  Appeal from the
                                                            §
     v.                                                                        244th District Court
                                                            §
     THE STATE OF TEXAS,                                                     of Ector County, Texas1
                                                            §
     Appellee.                                                                (TC# C-17-1111-CR)
                                                            §


                                         MEMORANDUM OPINION

           Appellant Amanda James has filed a motion to withdraw her appeal, stating that she no

longer wishes to proceed with her appeal. We construe this as a motion to voluntarily dismiss her

own appeal. The Court grants Appellant’s motion and dismisses this appeal. See TEX.R.APP.P.

42.2 (governing voluntary dismissals in criminal cases).



April 9, 2020
                                                       YVONNE T. RODRIGUEZ, Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.

(Do Not Publish)


1
    We hear this on transfer from the Eleventh Court of Appeals in Eastland. See TEX.R.APP.P. 41.3.